                   Case 1:20-cv-09888-VEC Document 8
                                                   7 Filed 01/19/21 Page 1 of 2

                                              KEANE & ASSOCIATES
                                                            MAILING ADDRESS:                                Direct Dial: 917-778-6462
AMY C. GROSS, ESQ                                                                                           Email: ACGROSS@TRAVELERS.COM
                                                               P.O. BOX 2996
Admitted in NY
                                                           HARTFORD CT, 06104-2996




                                                                                                      MEMO ENDORSED
                                                          TELEPHONE: 917-778-6680
                                                           FACSIMILE: 844-571-3789


                                             USDC SDNY
                                             DOCUMENT
                                             ELECTRONICALLY FILED
                                             DOC #:                                                  January 19, 2021
     BY ECF:                                 DATE FILED: 1/19/2021

     Hon. Valerie E. Caproni
     United States District Court
     Southern District of New York
     Thurgood Marshal United States Courthouse
     40 Foley Square
     New York, New York 10007

     Re:         Travelers Property Casualty Company of America v. Wesco Insurance Company
                 Case Number: 20-cv-9888 (VEC)
                 Our Matter Number: 2020134460

     Dear Judge Caproni:

             This firm represents the plaintiff, Travelers Property Casualty Company of America
     (“Travelers”), in the above referenced matter. I write to request an adjournment of the Initial
     Pretrial Conference in this matter, currently scheduled for January 29, 2021, until February 12 or
     19, 2021, or to such other date thereafter as is convenient for the Court, with the joint letter and
     proposed case management plan and scheduling order (currently due to be submitted on January
     21, 2021) to be submitted one week before the adjourned Initial Status Conference date.

             The reason for this request is that Defendant Wesco Insurance Company (“Wesco”) has
     not yet answered or otherwise appeared in this matter. Travelers served Wesco with the
     Summons and Complaint in this matter, as well as the Notice of Initial Pretrial Conference, on
     December 3, 2020, but has as of yet heard nothing from Wesco in response. Travelers believes it
     will not be practicable to produce a joint letter and proposed case management plan and
     scheduling order, and to have a productive Initial Status Conference, before Wesco has appeared.




  Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

      CONNECTICUT OFFICE:                                                                                            NEW YORK OFFICE:
      ONE TOWER SQUARE                                                                                         485 LEXINGTON AVENUE
      HARTFORD CT, 06183                                                                                                    6TH FLOOR
                                                                                                                    NEW YORK, NY 10017
                 Case 1:20-cv-09888-VEC Document 8
                                                 7 Filed 01/19/21 Page 2 of 2

           Travelers has made no previous request for the relief requested in this letter. Travelers
   has not sought consent from opposing counsel for the relief requested in this letter because no
   counsel has yet appeared in this matter for Wesco.


                                                                             Respectfully,

                                                                             /s/ Amy C. Gross

                                                                             Amy C. Gross




              Application DENIED. No later than January 29, 2021 Plaintiff must
              move for default judgment against Defendant consistent with the
              procedures described in Attachment A to the undersigned’s Individual
              Practices in Civil Cases. The initial pretrial conference scheduled for
              January 29, 2021 is canceled.
              SO ORDERED.




              HON. VALERIE CAPRONI
              UNITED STATES DISTRICT JUDGE



                                                                                                        1/19/2021




Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

    CONNECTICUT OFFICE:                                                                                            NEW YORK OFFICE:
    ONE TOWER SQUARE                                                                                         485 LEXINGTON AVENUE
    HARTFORD CT, 06183                                                                                                    6TH FLOOR
                                                                                                                  NEW YORK, NY 10017
